Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 11/30/2021 is acknowledged.
	The rejection of claims 1-21 under 35 U.S.C. 112(b) is withdrawn per claim amendment.
	The rejection of claims 1-21 under 35 U.S.C. 103(a) is withdrawn per claim amendments.
	Claims 1-4, 8-9, 13, 15, 17 have been amended.
	Claims 1-21 are being considered on the merits.
Examiner’s Amendment
	The amendment to claims were authorized by Mr. G. Peter Nichols on 01/31/2022 and 02/01/2022 via a telephonic communication.
	In claim 3, please delete “The product of claim 3” and insert –The product of claim 1-.
	In claim 4, please delete “The product of claim 2” and insert –The product of claim 3-. 
	In claim 4, in the third line, please delete “ whole grain” and insert – whole oat-. 
	In claim 4, in the third line, please delete “soluble grain concentrate” and insert –the highly dispersible whole grain ingredient-. 
	In claim 17 after “CFU”, please insert –of the fermentation agent-. 

Examiner’s Statement of Reasons for Allowance

	The presently claimed invention discloses a non-dairy food product containing a whole grain that meets the standard of identity for whole grain. The product comprises a protein , a fiber a fat which are all provided by a source other than the whole grain ingredient. The product is also free of exogenous stabilizers. The process for producing the product comprises emulsifying a fat in the presence of proteins to form an intermediate for producing the product. The viscosity of the product is in the range 1000-14000 cP.
	Claims 1-21 are novel and non-obvious. Claims 1-21 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791